United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Oakland, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1554
Issued: June 11, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 1, 2009 appellant filed a timely appeal from a March 16, 2009 merit decision of
the Office of Workers’ Compensation Programs regarding an overpayment of compensation.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the overpayment
issue.
ISSUES
The issues are: (1) whether the Office properly determined that appellant received an
overpayment of compensation in the amount of $7,615.23 from October 3, 2004 to December 20,
2008; (2) whether the Office properly found that appellant was at fault in creating the
overpayment; and (3) whether the Office properly directed recovery of the overpayment at the
rate of $200.00 every four weeks from his periodic compensation payments.
FACTUAL HISTORY
On October 19, 1981 appellant, then a 34-year-old modified distribution clerk, sustained
bilateral foot, bilateral shoulder and cervical disc injuries while working. The Office accepted

the claim for bilateral plantar fasciitis, bilateral tarsal tunnel syndrome, bilateral shoulder
impingement, displaced cervical disc disease and a subsequent depressive disorder. It paid
compensation for all periods of disability.
Appellant returned to limited-duty work for six hours a day on August 30, 1999 and
received partial disability compensation for the remaining two hours a day. The record reflects
that on July 8, 2004 he was working 24 hours a week and was on the periodic rolls for 16 hours
per week. However, the Office accepted a recurrence of total disability effective July 8, 2004.
Effective September 4, 2004, appellant was placed on the daily compensation rolls and paid total
disability compensation through October 2, 2004 with health and optional life insurance
premiums deducted. The health benefit insurance code was listed as 591 and the optional life
insurance code was listed as 976, Class G. The Office noted on its worksheet that health benefit
insurance records had not been transferred. In a September 2, 2004 letter, it sent the employing
establishment a letter to confirm that appellant had health benefit (HB) code 591. Both the
employing establishment and appellant confirmed HB code 591. Appellant explained that the
HB code 591 was correct and noted that his “wife continued her own heath coverage, since our
marriage in 2002.”
Beginning October 3, 2004, appellant was placed on the periodic compensation rolls and
received total disability compensation payments. No health insurance or optional life insurance
premiums were withheld. In a November 10, 2005 letter, the Office advised the employer that it
was deducting subscription charges for health benefits from appellant’s compensation. It
requested that the employing establishment transfer the employee’s HB code 591 to it effective
September 3, 2004, the date preceding the day it first began paying him for temporary total
disability. A copy of the letter was sent to appellant.
In an April 26, 2007 letter to the Office of Personnel Management (OPM), appellant
noted that the employing establishment did not transfer his health and life insurance premiums to
the Office and his coverage was cancelled on November 1, 2005. He advised that he had been
covered under his wife’s plan since that date. In a May 4, 2007 letter, OPM advised appellant
that it had no record of his basic federal life insurance coverage being terminated. It also noted
the cost of his HB code 591.
By decision dated January 11, 2008, the Office reduced appellant’s compensation
effective that date finding that his actual earnings as a part-time account clerk fairly and
reasonably represented his wage-earning capacity.
In a December 1, 2008 letter, appellant inquired about his health and life insurance
premiums. On December 24, 2008 the Office responded that he had been in receipt of temporary
total disability benefits based on a recurrence of disability on September 3, 2004 but that no
health benefit or life insurance premiums had been deducted since October 3, 2004. It advised
that deductions for health insurance and life insurance would be made and that it would calculate
any overpayment for not having premiums deducted. In a December 29, 2008 telephone call to
the Office, appellant advised that he did not want health insurance deductions but only the
optional life insurance deducted. On December 21, 2008 the Office began withholding health
and optional life insurance benefits from appellant’s compensation benefits.

2

In a December 29, 2008 letter, appellant contended that he was double covered on HB
code 591 before his coverage was cancelled. He provided a copy of an October 26, 2005 letter
from Kaiser Permanente noting his federal health benefit coverage was terminated effective
November 1, 2005. Appellant also provided a September 28, 2005 notice from the employing
establishment which stated that his health benefit coverage under code number 591 had
terminated effective September 30, 2005 due to being 365 days in a nonpay status.
On January 26, 2009 the Office advised appellant that he received a $7,615.23
overpayment of compensation because premiums for health benefits and optional life insurance
were not deducted from his compensation for the period October 3, 2004 to December 21, 2008.
It found that appellant was at fault in creating the overpayment because he was knew or should
have known that his health and life insurance premiums were not being withheld from his
periodic payments. From October 3, 2004 through January 19, 2008, the Office found he should
have had $4,422.95 withheld in health insurance premiums and $819.40 withheld in optional life
insurance premiums. From January 20, 2008 through December 20, 2008 appellant should have
had $1,883.28 withheld in health insurance premiums and $489.60 in life insurance premiums.
The Office added health and life insurance premiums which should have been withheld
overpayment of $7,615.23. Appellant was informed of his right to contest the overpayment or to
request waiver. He was directed to submit financial information by completing an overpayment
recovery questionnaire. The Office provided copies of its worksheets.
On February 10, 2009 appellant requested that the Office make a decision on his
overpayment based on the written evidence. He disagreed that an overpayment was created, the
amount of the overpayment and that he was at fault in its creation. Appellant noted that he was
not completing the overpayment recovery questionnaire as he did not claim waiver due to undue
financial hardship. He stated that his pay stubs since October 2004 did not list any payments for
health or life insurance so he had no evidence that an overpayment occurred or that the Office
had made premium payments on his behalf until December 2008. Appellant stated that he was
informed by OPM and Kaiser Permanente in October 2005 that his health benefit coverage was
terminated and had been covered under his wife’s health plan and enrolled in his own life
insurance. Appellant noted that in the fall of 2008 he determined that covered under his federal
health insurance plan was beneficial and inquired as to his eligibility.
In a March 16, 2009 decision, the Office finalized the overpayment of compensation in
the amount of $7,615.23. It arose because premiums for health and optional life insurance were
not deducted from appellant’s compensation from October 3, 2004 through December 21, 2008.
The Office found that appellant was at fault in creating the overpayment as he accepted
payments he knew or reasonably should have known were for incorrect amounts. It directed
recovery by deducting $200.00 every four weeks from his continuing periodic rolls payments as
of April 12, 2009.
LEGAL PRECEDENT -- ISSUE 1
The Federal Employees’ Compensation Act1 provides that the United States shall pay
compensation for the disability or death of an employee resulting from personal injury sustained
1

5 U.S.C. §§ 8101-8193.

3

while in the performance of his duty.2 When an overpayment has been made to an individual
because of an error of fact or law, adjustment shall be made under regulations prescribed by the
Secretary of Labor by decreasing later payments to which the individual is entitled.
An employee entitled to disability compensation may continue his or her health benefits
under the Federal Employee Health Benefits (FEHB) program. The regulations of the Office of
Personnel Management (OPM), which administers the FEHB program, provides guidelines for
registration, enrollment and continuation of enrollment for federal employees. In this
connection, 5 C.F.R. § 890.502(a)(1) provides that an employee or annuitant is responsible for
payment of the employee or annuitant share of the cost of enrollment for every pay period during
which the enrollment continues. An employee or annuitant incurs an indebtedness due the
United States in the amount of the proper employee or annuitant withholding required for each
pay period that health benefit withholdings or direct premium payments are not made but during
which the enrollment continues.3
In addition 5 C.F.R. § 890.502(c) provides that an agency that withholds less than or
none of the proper health benefits contributions from an individual’s pay, annuity or
compensation must submit an amount equal to the sum of the uncollected deductions and any
applicable agency contributions required under section 8906 of Title 5 United States Code, to
OPM for deposit in the Employees Health Benefits Fund.4
Under applicable OPM regulations, the employee or annuitant is responsible for payment
of the employee’s share of the cost of enrollment.5 An agency that withholds less than the proper
health benefits contribution must submit an amount equal to the sum of the uncollected
deductions.6 The Board has recognized that, when an under withholding of health insurance
premiums is discovered, the entire amount is deemed an overpayment of compensation because
the Office must pay the full premium to OPM when the error is discovered.7
Under the Federal Employees Group Life Insurance Program (FEGLI), most civilian
employees of the Federal Government are eligible to participate in basic life insurance and one
or more of the options.8 The coverage for basic life insurance is effective unless waived9 and the
premiums for basic and optional life coverage are withheld from the employee’s pay.10 While
2

Id. at § 8102(a).

3

5 C.F.R. § 890.502(a)(1).

4

Id. at § 890.502(c).

5

Id. at § 890.502(a)(1).

6

Id.

7

See James Lloyd Otte, 48 ECAB 334 (1997); Marie D. Sinnett, 40 ECAB 1009 (1989); John E. Rowland, 39
ECAB 1377 (1988); 5 C.F.R. § 890.502.
8

5 U.S.C. § 8702(a).

9

Id. at § 8702(b).

10

Id. at § 8707.

4

the employee is receiving compensation under the Act, deductions for insurance are withheld
from the employee’s compensation.11 At separation from the employing establishment, the
FEGLI insurance will either terminate or be continued under compensationer status. If the
compensationer chooses to continue basic and optional life insurance coverage, the schedule of
deductions made will be used to withhold premiums from his or her compensation payments.12
When an underwithholding of life insurance premiums occurs, the entire amount is deemed an
overpayment of compensation because the Office must pay the full premium to OPM upon
discovery of the error.13
ANALYSIS -- ISSUE 1
The record reflects that the Office failed to deduct premiums for life insurance from
appellant’s compensation payments for the period October 3, 2004 through December 20, 2008.
From October 3, 2004 through January 19, 2008, $819.40 in optional life insurance premiums
were not deducted and, from January 20 through December 20, 2008, $489.60 in life insurance
were not deducted. In the absence of a specific waiver of coverage, the Office should have
deducted the premiums. The record does not contain any waiver of coverage by appellant, who
has reiterated his desire for coverage. Consequently, the failure to deduct life insurance
premiums caused an overpayment in compensation in the amount of $1,309.00. The Board will
affirm the Office’s March 16, 2009 decision on the issue regarding the fact and amount of
overpayment for the life insurance premiums during the period October 3, 2004 through
December 20, 2008.
Appellant disputes the fact and amount of the overpayment regarding his health insurance
premiums from October 3, 2004 to December 20, 2008. He provided evidence that his insurance
carrier cancelled his health benefit coverage on November 1, 2005 and, as of November 1, 2005
he was covered under his wife’s health insurance plan. Despite the Office’s requests for the
employing establishment to transfer appellant’s health insurance premiums there is no indication
that the employer ever transferred the health premiums as requested. As noted, the Office must
transfer appellant’s health benefits enrollment if he is expected to be on the Office’s rolls for 90
days or more and is responsible for all future health benefit actions associated with the claim.14
Furthermore, OPM regulations govern the registration and continuation of enrollment of
health benefit coverage for federal employees. While appellant questioned his enrollment as of
November 1, 2005, the Board notes the record contains no evidence to reflect that appellant

11

Id. at § 8707(b)(1).

12

Id. at § 8706(b).

13

5 U.S.C. § 8707(d); see Keith H. Mapes, 56 ECAB 130 (2004); James Lloyd Otte, 48 ECAB 334 (1997).

14

See Federal (FECA) Procedure Manual, Part 5 -- Benefit Payments, Health Benefits Insurance, Chapter
5.400.6(b) (August 2004).

5

properly followed OPM procedures to cancel his health insurance enrollment any time prior to
December 20, 2008.15
The Board finds that the case is not in posture as to the fact of overpayment with regard
to the health insurance premiums. There is insufficient evidence to support the Office’s
determination that an overpayment was created due to the nonwithholding of health insurance
premiums from October 3, 2004 through December 20, 2008. On remand, the Office should
obtain relevant evidence from the employing establishment and OPM documenting when
appellant was covered by health insurance and whether he ever elected to cancel his enrollment
through OPM. After conducting such further development as it deems necessary, the Office
shall issue an appropriate decision regarding any overpayment that may have occurred due to the
nondeduction of health insurance premiums.16
CONCLUSION
The Board finds that the Office properly determined that appellant received an
overpayment of compensation during the period October 3, 2004 through December 20, 2008 in
the amount of $1,309.00 for underwithholding of life insurance premiums. The case is not in
posture for a decision regarding whether appellant received an overpayment during the entire
period October 3, 2004 through December 20, 2008 for underwithholding of health insurance
premiums, whether appellant was at fault in creating any overpayment and recovery of the
overpayment from continuing compensation benefits.

15

It is important to note that, if appellant did not elect to cancel his enrollment in the FEHB program, he may be
responsible for health benefits premium paid by the Office. However, neither the Office nor the Board has
jurisdiction to determine an employee’s coverage or the amount of deductions made under the FEHB program, as
those matters are within the jurisdiction of OPM. See Leticia C. Taylor, 47 ECAB 198 (1995).
16

In view of the Board’s disposition on the amount of the overpayment, it is premature to address the Office’s
finding that appellant was at fault in creating the overpayment under 20 C.F.R. § 10.433(a)(3) since a change in the
amount of the overpayment may impact a fault finding under that standard. Furthermore, it is premature to address
the repayment issue due to the disposition of the first issue.

6

ORDER
IT IS HEREBY ORDERED THAT the March 16, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed in part and remanded in part for further action
consistent with this decision.
Issued: June 11, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

